DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 5, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0063163. The improvement comprises that the first transistor includes a plurality of first vertical nanowire (VNW) FETs placed in an array in a first direction and a second direction perpendicular to the first direction, the plurality of first VNW FETs have bottoms connected to a first bottom region and the plurality of second VNW FETs have bottoms connected to the first bottom region.
	In re claim 8, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0063163. The improvement comprises that bottom interconnects connected to the bottoms of the plurality of first VNW FETs and top interconnects connected to the tops of the plurality of first VNW FETs are formed to extend in the second direction, and the top interconnects occupy a larger area than the bottom interconnects as viewed from top in a region in which the plurality of first VNW FETs are placed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 1, 2022



/HSIEN MING LEE/